Opinion issued June 28, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00185-CV



ALI YAZDCHI,  Appellant

V.

NEXCESS MOTORCARS,  Appellee



On Appeal from the 165th District Court
Harris County, Texas
Trial Court Cause No. 2005-9700



MEMORANDUM OPINION	Appellant, Ali Yazdchi, has neither established indigence, nor paid all the
required fees, nor paid or made arrangements to pay the clerk's fee for preparing the
clerk's record.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); 37.3(b) (allowing
dismissal of appeal if no clerk's record filed due to appellant's fault); see also Tex.
Gov't Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2006) (listing fees in court
of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant did not adequately
respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 37.3(b) (allowing
dismissal of appeal if no clerk's record filed due to appellant's fault); 42.3(c)
(allowing involuntary dismissal of case).
	We dismiss the appeal for want of prosecution for nonpayment of all required
fees and for failure to pay or make arrangements to pay the trial court clerk's fee for
preparation of the clerk's record.  We deny all pending motions.PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.